                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON


TIMOTHY JONES,

                      Petitioner,                :   Case No. 3:20-cv-485

       - vs -                                        District Judge Michael J. Newman
                                                     Magistrate Judge Michael R. Merz

EDWARD SHELDON, Warden,
 Mansfield Correctional Institution,

                                                 :
                      Respondent.


                                 ORDER FOR ANSWER


       This habeas corpus case, brought pro se by petitioner Timothy Jones pursuant to 28 U.S.C.

§ 2254, is before the Court for initial review of Petitioner’s Amended Petition (ECF No. 11) under

Rule 4 of the Rules Governing § 2254 Cases.

       When Petitioner initially filed this case, the Magistrate Judge ordered it transferred to the

Sixth Circuit upon a determination that it was second or successive and required circuit court

permission to proceed under 28 U.S.C. § 2244(b)(ECF No. 6). After transfer, Petitioner changed

the claims as to which he sought permission and the Sixth Circuit determined it would not grant

permission for challenges to the underlying conviction and Petitioner needed no permission as to

claims challenging his resentencing. In re: Timothy Jones, Case No. 20-4284 (6th Cir. Apr. 30,

2021)(unpublished; copy at ECF No. 9). Because the claims on which the circuit court decided

Jones could proceed without permission were not those he initially pleaded, the Court ordered him

to file an amended petition (ECF No. 10), which he has now done.

                                                1
Litigation History



       Jones was indicted by the Clark County grand jury on two counts of aggravated murder in

connection with the deaths of Dovon Williams and Arbrie Smith. These counts carried a firearm

specification and Jones was also charged with having weapons while under a disability. A trial

jury convicted him on all counts and he was sentenced to life imprisonment without possibility of

parole. Jones appealed and the Second District Court of Appeals overruled his first two

assignments of error, but remanded for the trial court to make appropriate findings to support

running the murder sentences consecutively and to consider waiver of court costs and attorney

fees. State v. Jones, 2013-Ohio-4820 (2nd Dist. Nov. 1, 2013), appellate jurisdiction declined, 139

Ohio St. 3d 1430 (2014)(Report and Recommendations in Case No. 3:15-cv-658, ECF No. 18 (S.

D. Ohio Oct. 29, 2015), adopted ECF No. 25 (Mar. 31, 2016).

       On January 29, 2015, Jones filed an Application for Reopening his direct appeal to raise

claims of ineffective assistance of appellate counsel. The Second District denied reopening and

Jones did not appeal to the Supreme Court of Ohio. Id.

       Jones filed his prior habeas corpus case in this Court on May 6, 2015, pleading eleven

grounds for relief (Petition, ECF No. 1, in Case No. 3:15-cv-658). As noted, District Judge Rice

adopted a recommendation that the case be dismissed. Id. at ECF No. 25. Jones appealed but the

Sixth Circuit dismissed the appeal as untimely. Jones v. Hooks, No. 16-3798, 2016 WL 9505989

(6th Cir. Sept. 21, 2016). Jones later filed a motion for relief from judgment (ECF No. 38). On

recommendation from the undersigned, Judge Rice denied that motion (ECF No. 50). Jones

appealed, but the Sixth Circuit denied him a certificate of appealabilty. Jones v. Warden, Case

No. 17-3518 (6th Cir. Dec. 4. 2017)(copy at ECF No. 59 in Case No. 3:15-cv-658).



                                                2
       Jones filed the instant case on July 10, 2020 (Petition, ECF No. 1). His Amended Petition,

now before the Court for initial review, pleads the following grounds for relief:

               Ground One: The Petitioner was deprived of the effective
               assistance of trial counsel in failing to object to the imposition of
               sentence as unduly delayed, against petitioner’s wishes, in violation
               of the 5th, 6th, and 14th Amendments to the United States
               Constitution and Article I, Section[s] 10 and 16 of the Ohio
               Constitution.

               By the time the Petitioner was sentenced in 20-198, the issue of
               undue delay in sentence had become fully ripe. Because counsel
               failed to object, the petitioner was denied his constitutional rights
               and received a sentence he would not otherwise have received.

               Ground Two. The petitioner was deprived of the effective
               assistance of counsel in the court of appeals in failing to seek
               enforcement of the mandate of the court of appeals in violation of
               the Fifth, Sixth and Fourteenth amendments to the United States
               Constitution, as well as Article I, [§§] 10 & 16 of the Ohio
               Constitution.

               Ground Three: Petitioner is entitled to release from state custody
               because his right to fundamental and procedural due process, and
               right to speedy trial was infringed upon when sentence was imposed
               over four years after the specific mandate of resentencing and over
               two years after petitioner's extraordinary writ of mandamus to
               effectuate the same.

(Amended Petition, ECF No. 11).

       Upon preliminary consideration pursuant to Rule 4 of the Rules Governing § 2254 Cases,

the Court finds that it does not plainly appear from the face of the Petition and any exhibits attached

thereto that the Petitioner is not entitled to relief in this Court. Accordingly, it is hereby ORDERED

that Respondent shall, not later than August 7, 2021, file an answer conforming to the requirements

of Rule 5 of the Rules Governing § 2254 Cases. Specifically, said answer shall respond to each

allegation made in the Petition, comply with Rule 5(c) regarding transcripts, raise any affirmative

defense relied on by Respondent, and state whether, from Respondent's perspective, any claim in



                                                  3
the Petition is barred by a failure to exhaust state remedies, a procedural bar, non-retroactivity, or

a statute of limitations.

        This Order does not authorize a motion to dismiss in lieu of an answer. If Respondent

wishes to obtain an adjudication of an affirmative defense apart from a decision on the merits,

Respondent may file a motion for judgment on the pleadings after the answer is filed.

        Before filing the answer, the Respondent shall file those portions of the state court record

needed to adjudicate this case. The Court’s CM/ECF Procedures Guide provides:

                1.1 Unless permitted by these procedures or otherwise authorized by
                    the assigned Judicial Officer or other rule, all documents
                    submitted for filing in this District shall be electronically filed
                    using the Case Management/Electronic Case Filing system
                    (“CM/ECF”) by converting each document into a searchable text
                    PDF document and uploading it into CM/ECF.

(June, 2019, revision; available at www.ohsd.uscourts.gov.)          Compliance with this rule is

mandatory and needed for the Court’s use of the record.

        When the record is filed electronically, the Court’s CM/ECF filing system will affix a

unique PageID number to each page of the record, displayed in the upper right-hand corner of the

page. All papers filed in the case thereafter by either party shall include record references to the

PageID number. Prior to filing the state court record, the Warden’s counsel shall ensure that any

borders on parts of the record (typically, court reporter transcripts) do not obscure the PageID

number when the page is filed. The record shall be indexed by insertion of “bookmarks” in the

.pdf version of the state court record uploaded to the Court’s CM/ECF system which display each

exhibit and the name of that exhibit in the record.

        As required by Fed.R.Civ.P. 5, a complete copy of the answer and state court record with

the PageID numbers and “bookmarks” must be served on Petitioner at the time of filing.

        Petitioner may, not later than twenty-one days after filing of the answer, file and serve a

                                                  4
reply to the answer.

         The Clerk is ordered to serve the Petition on Respondent and the Attorney General of Ohio,

Habeas        Corpus      Unit     of      the       Corrections    Litigation     Section     c/o

Brian.Higgins@ohioattorneygeneral.gov and Habeas.docketclerk@ohioattorneygeneral.gov



June 8, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 5
